DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zehnal (US 5,975,415) in view of Mora (US 2016/0137335 A1).
Regarding claim 1, Zehnal teaches a shipping box (Fig. 1), comprising: a bottom 26; side walls 21, 22, 35, 57; a lid comprising a flap 56; a sealing element 71 arranged on the flap to seal the lid (col 4 lines 7-8; and a temporary closure structure 93 arranged on the flap to temporarily close the lid, wherein the sealing element is displaced towards the outside of the box relative to the temporary closure structure (Fig. 1).  Zehnal teaches the closure structure 93 is formed independently from the sealing structure so the shipping box is capable of being temporarily closed a plurality of times before and after sealing the shipping box with the sealing element.
Zehnal teaches the sealing element is glued (col 4 lines 7-8) and does not teach an adhesive strip with an adhesive tape.  Mora teaches an analogous box and teaches shipping boxes can be sealed using an adhesive strop with a protective tape 130 (Fig. 1) instead of directly bonded glue (0004).  It would have been obvious to modify the structure of Zehnal to use the adhesive strip and removable tape instead of glue as taught by Mora with the motivation of allowing a user to easily close the box after loading for shipment.
Regarding claim 4, Zehnal does not teach a second adhesive strip with protective tape.  Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037). It would have been obvious to one of ordinary skill in the art to further modify Zehnal to use a second tear strip and sealing element for that purpose.
Regarding claim 5, Zehnal teaches the temporary closure structure comprises at least one tab 93 housed in at least one complementary slot 96 (Fig. 7).
Regarding claim 6, Zehnal teaches the at least one tab comprises a folding line (Fig. 7).
Regarding claim 8, Zehnal illustrates a width of the at least one tab is equal to or less than a length of the at least one complementary slot (Fig. 2).
Regarding claim 12, Zehnal teaches a tear strip 74 (Fig. 5).
Regarding claim 13, Zehnal teaches the tear strip is positioned between the sealing element and the temporary closure structure (Fig. 5).
Regarding claim 14, Zehnal teaches another tab 89 and slot 97 that are a temporary closing structure, and using the interpretation where this tab and slot are the temporary closing structure instead of tab 93 and slot 96, Zehnal teaches the tear strip 74 is aligned with the temporary closure structure (Fig. 5).
Regarding claim 15, Zehnal teaches the lid further comprises an additional flap 14 (Fig. 1).
Regarding claim 16, Zehnal teaches the additional flap 14 is arranged between the flap and one of the side walls of the box (Fig. 1).
Regarding claim 18, Zehnal teaches a method for using the shipping box comprising: sealing the shipping box for shipping (col 4 lines 7-8); and temporarily closing the shipping box, wherein temporary closure of the shipping box is capable of being performed a plurality of times before and after sealing the shipping box (col 4 line 48-col 5 line 48).  Zehnal teaches the closure structure 93 is formed independently from the sealing structure so the shipping box is capable of being temporarily closed a plurality of times before and after sealing the shipping box with the sealing element.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 108045691 A) in view of Mora (US 2016/0137335 A1).
Regarding claim 1, Lu teaches a shipping box (Fig. 3), comprising: a bottom 1; side walls 4, 5, 6, 7; a lid comprising a flap 2; a sealing element 3 arranged on the flap to seal the lid (claim 8) and a temporary closure structure 12 arranged on the flap to temporarily close the lid, wherein the sealing element is displaced towards the outside of the box relative to the temporary closure structure (Fig. 3).  Lu teaches the closure structure 12 is formed independently from the sealing structure so the shipping box is capable of being temporarily closed a plurality of times before and after sealing the shipping box with the sealing element.
Lu teaches the sealing element is glued (claim 8) and does not teach an adhesive strip with an adhesive tape.  Mora teaches an analogous box and teaches shipping boxes can be sealed using an adhesive strop with a protective tape 130 (Fig. 1) instead of directly bonded glue (0004).  It would have been obvious to modify the structure of Lu to use the adhesive strip and removable tape instead of glue as taught by Mora with the motivation of allowing a user to easily close the box after loading for shipment.
Regarding claim 4, Lu does not teach a second adhesive strip with protective tape.  Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037). It would have been obvious to one of ordinary skill in the art to further modify Lu to use a second tear strip and sealing element for that purpose.
Regarding claim 5, Lu teaches the temporary closure structure comprises at least one tab 12 housed in at least one complementary slot (formed between edges of panel 13 and the adjacent wall 7; Fig. 3).
Regarding claim 6, Lu teaches the at least one tab 12 comprises a folding line (Fig. 3).
Regarding claim 9, Lu teaches the temporary closure structure comprises two side tabs 12 housed in respective complementary slots (formed between flaps 13 and the side walls; Fig. 3).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 108045691 A) in view of Genender (US 2018/0257808 A1) as applied to claims 1 and 6 above, and further in view of Yamamura (US 2016/0214758 A1).  Lu teaches a paper-made box (see pg. 2, lines 1-10 of translation), but does not teach corrugations having channels of the corrugated material are perpendicular relative to the folding line of the at least one tab.  Genender teaches an analogous container and teaches it is known to use corrugated material to form a box.  It would have been obvious to one having ordinary skill in the art to use corrugated material as taught by Genender, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.  Genender teaches aligning corrugations to run parallel to the lid hinge (Figs. 3 and 8), which when applied to Lu would be channels of the corrugated material are perpendicular relative to the folding line of the at least one tab.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues against the rejections on the basis of the new limitation ‘the shipping box is capable of being temporarily closed a plurality of times before and after sealing the shipping box with the sealing element.  The examiner interprets this new limitation as functional language, and any structure that is capable of being temporarily closed before and after sealing anticipates this limitation even when the reference does not explicitly teach temporary closure before sealing.  As this applies above, Zehnal (US 5,975,415) teaches the claimed structure except for Zehnal teaches adhesive and does not teach covering the adhesive with a protective tape.  Mora (US 2016/0137335 A1) teaches it is known to use a protective tape so that a user may selectively seal the container.  Zehnal teaches a temporary closing structure that operates independently from the sealing structure, and this structure is capable of closing the container before the container is sealed, and is applied to teach the new functional language even though Zehnal does not teach using the temporary closure before sealing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP D SCHMIDT/
Examiner, Art Unit 3734                                                                                                                                                                                           

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734